On behalf of the
Government and people of Lesotho, I extend our most
sincere congratulations to the President on his election
to preside over the fifty-fifth session, and wish him
every success in the discharge of his duties. We are
confident that his personal, diplomatic and leadership
qualities will guide us through the session, and assure
him of our support and cooperation at all times. Let me
also pay a well deserved tribute, and express our thanks
and gratitude, to his predecessor, our colleague,
Minister Theo-Ben Gurirab of Namibia. We thank him
in particular for his statesmanship, sterling guidance
and effective organization during the difficult times of
the fifty-fourth session.
We also remain deeply indebted to Secretary-
General Kofi Annan for his continued dynamic
leadership and commitment to our Organization, and
for his relentless efforts in achieving the Organization's
goals.
The admission of a new Member to our
Organization is always a moment of joy, and that of
Tuvalu is no exception.
19

This, the first session of the General Assembly in
the new millennium, offers an opportunity for us to
reflect on the challenges and threats we face as we
enter the new century, a century that has ushered in a
revolution that future generations will likely
characterize as one that had the greatest impact on
human civilization since the advent of the telegraph,
radio and television. The world is indeed witnessing a
revolution in the information systems and their
integration into the lives of men, women and children,
leading to the term “information age “. The information
age of the twenty-first century is taking root as it
impacts on the lives of all sectors of society at both the
national and international levels.
There can be no doubt that for some information
technology and globalization are beginning to turn
theoretical possibilities into fact, as the use of
computers and computer-dependent systems have
resulted in improvements in basic health conditions and
increases in life expectancy, efficiency and
productivity, thus offering tremendous economic
potential and prosperity. Unfortunately, the majority of
others who have been left out of that prosperity
continue to live in conditions of extreme poverty,
remain embroiled in unending conflicts and are
ravaged by the HIV/AIDS pandemic and other
diseases.
The challenge for the United Nations of the
twenty-first century is to eliminate those disparities by
bringing poor countries into the digital age, thus
making them extract value from globalization instead
of watching globalization extract value from them.
Education remains the key for the attainment of these
objectives. In fact, our message from Lesotho here is:
education, education, education.
A disturbing phenomenon for the international
community, and in particular for Africa, is that while
the rest of the world is experiencing an increased flow
of financial resources Africa's development prospects
continue to be hampered by unsustainable debt
servicing obligations. Just as we have placed poverty
eradication at the centre of economic and social
development, it is equally necessary to accord similar
importance to the debt problems of developing
countries. In our view, that would be a vital
contribution to the realization of the goal of halving the
proportion of people whose income is less than $1 a
day by 2015.
Lesotho falls into the category of countries that
are not eligible for debt relief under the existing
framework. In our Millennium Summit Declaration we
made pledges to grant more generous development
assistance to poor countries that plan to apply their
resources to poverty reduction and to deal
comprehensively with their debt problems. We need to
concretize these pledges by adopting measures to
accelerate debt relief such as the cancellation of the
official debt of those countries and the expansion of the
Heavily Indebted Poor Countries Debt Initiative. This
would assist us in ensuring that by 2015 the majority of
our people have access to safe drinking water, that all
children complete a full course of primary education,
and that joblessness is reduced among our youth. It
would also help us curb the spread of HIV/AIDS and
assist the children orphaned by this scourge.
The Government of Lesotho adopted poverty
reduction as its highest development priority in its
sixth and seventh National Development Plans. We
have taken firm measures to reduce poverty. Based on
our democratic dispensation and peaceful environment,
we have successfully embarked on an aggressive
investment promotion campaign for job creation. I am
pleased to report that we are experiencing initial
success in attracting foreign investment.
We believe that South-South cooperation is an
important tool for developing and strengthening the
economic independence of developing countries. To
this end, we in southern Africa have made modest but
encouraging progress with respect to South-South
cooperation by accelerating the entry into force of the
Southern African Development Community (SADC)
Trade Protocol, which encompasses deeper economic
cooperation, cross-border investment and trade, free
movement of factors of production, and free movement
of goods and services.
The Third United Nations Conference on the
Least Developed Countries, to be held in Brussels next
year, is both timely and crucial. Since this body
recognized, some years ago, the least developed
countries as the poorest of the developing countries,
there has not yet been any improvement in the weak
economic situation of those countries, whose numbers
have instead increased from 25 in 1971, to 48 in 1997.
Lesotho therefore looks forward to the
Conference, which will review the internal constraints
to the development of the least developed countries and
20

the adequacy of international support measures in the
critical areas of official development assistance, debt
relief, market access and trade.
The High-level International Intergovernmental
Event on Financing for Development, to be held in
2001, will come to naught unless we are resolved to
undertake it armed with the requisite political
commitment and global solidarity to achieve our
development goals nationally, regionally and
internationally.
The Government of Lesotho remains keenly
aware that good environmental management requires
concerted efforts from all members of the community.
Therefore, we have established partnerships at the
international, regional and national levels to address
the problems of environmental degradation. We believe
that the environment is too important an issue to be left
in the hands of one Organization. In this regard, we
look forward to the process of the 10-year review of
the United Nations Conference on Environment and
Development (UNCED), at which we will share our
experiences with, and learn from, our counterparts in
the international community.
Regarding the integrated and coordinated
implementation of, and follow-up to, the major United
Nations conferences and summits, my delegation
values the review meetings because they offer us the
opportunity to evaluate our performance and to
consider the way forward. They also rekindle our
political commitment to achieving global
developmental goals. We therefore feel that the review
process should continue in the twenty-first century,
with a stronger emphasis on the evaluation of
achievements and constraints.
Like globalization of the economy, globalization
of human rights cannot be avoided. Today human rights
are well established as the legitimate concern of all
humanity. If, as the world agreed in Vienna in 1993,
“the promotion and protection of all human rights
is a legitimate concern of the international
community” (A/CONF/157/24,chapter III, section
I, para.4),
this calls for a more pragmatic approach in identifying
pertinent situations requiring the protection of
humanity, including in situations where a state has
collapsed or disintegrated.
Among the promising developments as we begin
the century is the growing world consensus on the need
to stop impunity by punishing those responsible for
genocide, war crimes and crimes against humanity, as
evidenced by the number of signatories and
ratifications to the Statute of the International Criminal
Court (ICC). This momentum has rekindled our hope
for peace and for an end to the persistence of human
rights violations. Lesotho's ratification of the ICC
Statute is a further clear indication of its commitment
to the protection of human rights and to bringing to
justice all those who commit gross violations of these
rights.
As we celebrate the fifth anniversary of the
United Nations Fourth World Conference on Women,
we must be reminded that the goal of gender equality is
far from being achieved. Despite pessimistic forecasts,
and despite different evaluations of the achievements
of the special session on women, the Beijing + 5
conference's adoption of a final document proposing a
series of actions and initiatives in the 12 critical areas
identified in Beijing is an indication of the
international community's renewed commitment to
women's rights. Implementation of the norms
enshrined in the Convention on the Elimination of All
Forms of Discrimination against Women remains
critical for the attainment of the goals set in Beijing.
As technology brings the peoples of the world
closer together, thus removing political and other
barriers, societies continue to be ravaged by racial
discrimination, xenophobia and other forms of
intolerance, exemplified by “ethnic cleansing”, racial
hatred and new forms of slavery. A challenge for the
United Nations is to define goals and global strategies
focused on urgent and effective measures to eliminate
racial discrimination and ethnic conflicts. Lesotho thus
welcomes the convening of the World Conference
against Racism, Racial Discrimination, Xenophobia
and Related Intolerance, to be held in South Africa in
2001. This Conference will offer an opportunity for us
to develop action-oriented measures to rid the world of
these scourges.
Preventing the proliferation of weapons of mass
destruction — nuclear, chemical and biological —
remains one of the most important tasks facing
humankind in the twenty-first century, as these
weapons remain a major threat to world peace. The
pursuit of arms reduction and the challenge of
achieving sustainable disarmament thus remain the
21

only bulwark against the use or threat of use of
weapons of mass destruction.
While we welcome the nuclear-weapon States'
undertaking to eliminate their nuclear arsenals, their
failure to agree to a specific timetable for doing so is
regrettable. The challenge is to translate these
undertakings into concrete actions to eliminate all
nuclear dangers. We thus support the Secretary-
General's call for a new international conference on
eliminating nuclear dangers as a means of advancing
our disarmament goals. We also remain convinced of
the need and desirability of convening a special session
of the General Assembly devoted to disarmament.
Thanks to the efforts of all actors, both
governmental and non-governmental, the world is
beginning to witness tangible results as the production,
trade and use of landmines slowly drops, thus lowering
the number of casualties. This, however, should not
lead to any complacency, as evidence of the use of
mines in some conflict areas, particularly in Africa,
continues to surface. We look forward to a day when
the world will be free of these weapons and encourage
all those who continue to use mines, as well as those
who remain outside the Convention banning landmines,
to heed the rapidly growing international and regional
momentum for the ban on those weapons.
Lesotho supports the convening of a United
Nations Conference on the Illicit Trade in Small Arms
and Light Weapons in All Its Aspects in June and July
2001, as mandated by General Assembly resolution
54/54. We share the view that the outcome of the
Conference should be a global action plan with specific
timetables for the implementation of commitments on
issues such as codes of conduct, legislative and
regulatory measures, control, enforcement,
transparency, and tracing measures and mechanisms.
The proliferation of armed conflicts in Africa
continues to hamper efforts to achieve progress in
economic and social development. The lack of political
will to find lasting solutions to ongoing conflicts and
the emergence of new ones continues to effectively
cripple the productive activities of those countries as
well as further erode the poor social infrastructure that
exists in many countries. The illicit trade in arms,
diamonds and other natural resources, as well as the
diversion of resources from development to military
activities, continue to fuel these conflicts, thus
undermining democracy and development.
The challenge for Africa remains the management
and resolution of conflicts, the avoidance of war and
the strengthening of democratic institutions. These are
enormous challenges which require Africa's
commitment to stability and the rule of law, but, above
all, they require strong political will on the part of the
Africans themselves and resources from the
international community to reinforce democratic
government, to deter attempts to overthrow it and even
to reinstate it where it has been overthrown by illegal
means.
We in Lesotho have bitter experience of attempts
to overthrow a legally and democratically elected
Government. Thanks to our SADC partners, order has
been restored in Lesotho and the Government is
vigorously pursuing a programme of reconstruction,
which includes the creation of a climate of political
reconciliation on which the consolidation of
democratic gains and democratic culture can rest. The
Government of Lesotho remains fully committed to
developing a culture of democracy, good governance,
observance of human rights and constitutionality. The
international community's assistance remains
indispensable to the success of these efforts. We
therefore stand solidly behind the position held by the
Organization of African Unity, SADC and the
Commonwealth of disallowing Governments that come
into power by illegal means from participating in our
councils. This should include our councils in the
United Nations.
Despite positive steps being taken by the
Government of Angola to stabilize the situation in that
country, peace continues to elude the people of Angola
because of the non-fulfilment by Jonas Savimbi of the
Lusaka Protocol. We urge the international community
to observe all Security Council resolutions against
UNITA and to fully cooperate with the United Nations
to ensure the effective implementation of sanctions
against UNITA.
We appeal to all parties to the Congolese conflict
to honour their obligations under the Lusaka Ceasefire
Agreement and to lend their support to the process of
internal dialogue under the facilitation of Sir Ketumile
Masire of Botswana.
We support all measures aimed at ending the
illicit trade in diamonds in Sierra Leone and applaud
the Economic Community of West African States for
its efforts to bring peace to that country. We are
22

gratified to see the cessation of hostilities between
Ethiopia and Eritrea and call on both parties to that
conflict to redouble their efforts for a lasting peace. We
also urge all armed groups in Burundi to fully and
effectively participate in the negotiations so as to
facilitate the speedy conclusion of a ceasefire
agreement and a comprehensive peace accord. We look
forward to the conclusion of the process in Western
Sahara so that the people of that country can freely
determine their own future.
We reaffirm the right of the Palestinian people to
exercise their inalienable rights and we urge parties to
the Middle East peace process to redouble their efforts
to find durable peace in the Middle East.
The real test for the United Nations in this
century is how far it is prepared to go in addressing all
these challenges and how far it will go in turning
promises into reality, thus enabling the large majority
of the people of the world to fulfil their potential and
realize their aspirations. While we appreciate the
magnitude of these challenges, we continue to have
faith in the United Nations capacity to solve global
problems, its broad universal support and its ability to
uphold and reaffirm our shared values of peace, equity,
social justice, democracy and human rights.




